Mercure, A.EJ.
On a previous appeal, this Court adjudicated defendant to be a second violent felony offender based upon the 1989 conviction, which was set forth in the People’s predicate felony statement submitted prior to sentencing in 2002 (see 19 AD3d at 805-806). Moreover, defendant has never challenged that predicate felony despite numerous opportunities to do so. Accordingly, we conclude that County Court properly resentenced defendant as a second violent felony offender (see People v Mosley, 70 AD3d 1126, 1127 [2010], lv denied 14 NY3d 890 [2010]; People v Booker, 280 AD2d 785, 785-786 [2001], lv denied 96 NY2d 916 [2001]; cf. People v Anthony, 52 AD3d 864, 864-865 [2008], lv denied 11 NY3d 733 [2008]).
Lahtinen, Spain, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.